Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 13, and 20 are objected to because of the following:  Claims 6, 12, and 20 recite the acronym AI/ML without spelling out what the acronyms stand for on their first occurrence.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims only recite of receiving data, analyzing data, and storing data. Receiving data and analyzing data are mental steps, whereas data storage and additional recitations of processors or memory are merely generic computer components. In addition, the claims do not integrate the abstract ideas into a practical application. Furthermore, upon further considering additional claim elements, they do not appear to add significantly more to the abstract ideas. For example, the recitations of virtual storage in a cloud and virtual isolated computing machine in claims 3, 10, and 17 are respectively recitations of storage and a computing data structure. As for the recitation of “using AI/ML” as recited in claims 6, 13, and 20 is a general recitation of AI/ML without reciting how they are used and may amount to merely performing data storage, retrieval and manipulation. Therefore, claims 1-6, 8-13, and 15-19 are rejected under U.S.C. 101 for reciting abstract ideas. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER (US-9794287-B1), in view of VASIREDDY (US-20200366660-A1), hereinafter KOSTER-VASIREDDY.
Regarding claim 1, KOSTER teaches “A method performed in a cloud infrastructure, the method comprising: maintaining a plurality of malicious patterns indicating respective malicious attacks to access non-volatile storages provided to clouds in the cloud infrastructure; ([KOSTER, Abstract] “A method, and a system are provided for implementing cloud based malware container protection. A container is provisioned for a user. The container is monitored, and when an abnormal activity is detected based upon historical metric data”) ([KOSTER, claim 5] “The method as recited in claim 1 includes storing and checking learned attack patterns for detecting abnormal activity.”) ([KOSTER, Col. 4 lines 13-16] “As indicated at a block 209, learned attack patterns and false positives are stored. As indicated at a decision block 210, checking is performed to determine whether a threshold is exceeded or if a known attack pattern.”) ……. checking whether the data stream contains a malicious pattern of the plurality of malicious patterns, if the data stream does not contain the malicious pattern, concluding that the access request is free of the malicious attacks; ([KOSTER, Col. 3 lines 63-67, Col. 4 lines 1-16] “As indicated at a decision block 206, checking for an anomaly or abnormal activity is performed. Introspection optionally is used to monitor container metrics, such as kernel API calls, looking for abnormal patterns. The monitored container data is compared with existing data using data mining techniques for anomaly detection against usage patterns at decision block 206, and checking for known pattern is performed as indicated at a block 208. When an abnormal activity is detected, for example, based on a threshold that gets smarter over the lifetime of the system, an anomaly flag is set to true at decision block 206. At block 208, the abnormal pattern is checked against known patterns. If the pattern is known to not be an attack, it is ignored. If the pattern is a known pattern for bad actor activity, it is flagged as an attack. This technique involves machine learning and categorization. One example is through the use of a Naive Bayes classifier. As indicated at a block 209, learned attack patterns and false positives are stored. As indicated at a decision block 210, checking is performed to determine whether a threshold is exceeded or if a known attack pattern.”) ([KOSTER, Col. 4 lines 25-27] “If the threshold is not exceeded, or not a known attack patterns, operations continue returning to block 204.”) and if the data stream does contain the malicious pattern, concluding that the access request is a malicious attack corresponding to the malicious pattern. ([KOSTER, Col. 4 lines 16-25] “If the threshold is exceeded or if a known attack pattern, then container is removed from the multi-tenant container pool and rapidly provisioned as a unikernel as indicated at a block 212. The removal and unikernel provisioning operations at block 212 isolate the tenant or user from other tenants while not allowing the user to wreak havoc, for example, attack other tenants and cause system harm, while preserving the forensic data and keeping the tenant running in the case the anomaly was a false positive.”)
However, KOSTER does not teach of “receiving an access request in the form of a data stream”.
In analogous teaching, VASIREDDY teaches “receiving an access request in the form of a data stream”. ([VASIREDDY, para. 0102] “In one or more examples, the vault 906 can receive access requests for data from a cloud-based computing node and then issue one or more tokens to the cloud-based computing node for access to the appropriate storage container. In order to ensure secure access by the computing node and not a malicious user or another entity who may later acquire the node from the legitimate computing node”) ([VASIREDDY, abstract] “In one or more examples, a computing hub can receive one or more access requests to data stored within a persistent data storage computing resources that in connected to the computing hub. The computing hub can be configured to determine if the access request is from an authorized computing resource”).
Thus, given the teaching of VASIREDDY, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of access requests in the form of data streams to a cloud container by VASIREDDY into the teaching of method to detect malicious patterns in cloud storages as taught by KOSTER. One of ordinary skill in the art would have been motivated to do so because VASIREDDY recognizes the need to provide a secure and efficient method to access stored data. ([VASIREDDY, para. 0089] “As an example, one of the features that the computing system 200 can include to ensure secure and efficient access is to include a system and method for preparing and organizing the data in the persistent data store in such a manner so as to make access to that data efficient, while at the same time only allowing for access of data belonging to a particular user. In order to ensure that data is secure (i.e., not accessible to malicious users, and does not propose a threat to the persistent data source)”)

Regarding claim 8, this claim recites a server system that includes the features of claim 1. Therefore, claim 8 is rejected in a similar manner as in the rejection of claim 1. 

Regarding claim 7 and 14, KOSTER-VASIREDDY teach all limitations of claim 1 and 8. KOSTER further teaches “further comprising forwarding the …… request to one of the non-volatile storages if the …… request is free of the malicious attacks and blocking the …… request if the …… request is a malicious attack.” ([KOSTER, Col. 3 lines 63-67, Col. 4 lines 1-16] “As indicated at a decision block 206, checking for an anomaly or abnormal activity is performed. Introspection optionally is used to monitor container metrics, such as kernel API calls, looking for abnormal patterns. The monitored container data is compared with existing data using data mining techniques for anomaly detection against usage patterns at decision block 206, and checking for known pattern is performed as indicated at a block 208. When an abnormal activity is detected, for example, based on a threshold that gets smarter over the lifetime of the system, an anomaly flag is set to true at decision block 206. At block 208, the abnormal pattern is checked against known patterns. If the pattern is known to not be an attack, it is ignored. If the pattern is a known pattern for bad actor activity, it is flagged as an attack. This technique involves machine learning and categorization. One example is through the use of a Naive Bayes classifier. As indicated at a block 209, learned attack patterns and false positives are stored. As indicated at a decision block 210, checking is performed to determine whether a threshold is exceeded or if a known attack pattern.”) ([KOSTER, Col. 4 lines 29-38] “As indicated at a block 214, an incident response procedure or response team is notified to make the determination whether or not the tenant that was provisioned to the unikernel was indeed a bad actor. Events that occurred and the logs are reviewed to determine whether the user is malicious. As indicated at a decision block 216, checking if the user is a bad actor is performed. As indicated at a block 218, the pattern is defined and added to the detection algorithm and trained into the model of learned attack patterns and false positives at block 209.”) ([KOSTER, Col. 4 lines 39-44] “When the user is a bad actor, forensic data is preserved for investigation use as indicated at a block 222. If not, the tenant is put back into the standard container pool returning to block 202. After preserving forensic data for investigation use at block 222, operations continue as indicated at a block 224.”).
However, KOSTER does not teach specifically an “access request”. Similar to the rejection of claim 1 VASIREDDY teaches “access request”. ([VASIREDDY, para. 0102] “In one or more examples, the vault 906 can receive access requests for data from a cloud-based computing node and then issue one or more tokens to the cloud-based computing node for access to the appropriate storage container. In order to ensure secure access by the computing node and not a malicious user or another entity who may later acquire the node from the legitimate computing node”).
The same motivation to modify KOSTER with VASIREDDY as in the rejection of claim 1, applies. 

Regarding claim 15, this claim recites a non-transitory machine readable medium storing instruction that which executed perform the step of claim 1. Therefore, claim 15 is rejected in a similar manner as in the rejection of claim 1.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER-VASIREDDY, in view of ROVNIAGUIN (US-9282116-B1), hereinafter KOSTER-VASIREDDY-ROVNIAGUIN.
Regarding claim 2, 9, and 16, KOSTER-VASIREDDY teach all limitations of claim 1, 8, and 15. KOSTER further teaches “…… and adding to the plurality of malicious patterns, a common data pattern present in those of the first plurality of …… requests which are determined to have the new malicious attack.” ([KOSTER, claim 5] “The method as recited in claim 1 includes storing and checking learned attack patterns for detecting abnormal activity.”) ([KOSTER, Col. 3 lines 17-21] “Memory system 106 includes a container monitor and unikernel provisioning control 140 in accordance with preferred embodiments. Memory system 106 stores historical metric data 142, and learned patterns and false positives detection data in accordance with preferred embodiments”) ([KOSTER, Col. 4 lines 6-14] “At block 208, the abnormal pattern is checked against known patterns. If the pattern is known to not be an attack, it is ignored. If the pattern is a known pattern for bad actor activity, it is flagged as an attack. This technique involves machine learning and categorization. One example is through the use of a Naive Bayes classifier. As indicated at a block 209, learned attack patterns and false positives are stored.”) ([KOSTER, Col. 4 lines 32-38] “Events that occurred and the logs are reviewed to determine whether the user is malicious. As indicated at a decision block 216, checking if the user is a bad actor is performed. As indicated at a block 218, the pattern is defined and added to the detection algorithm and trained into the model of learned attack patterns and false positives at block 209.”)
However, KOSTER does not teach specifically an “access request”. Similar to the rejection of claim 1, VASIREDDY teaches “access request”. ([VASIREDDY, para. 0102] “In one or more examples, the vault 906 can receive access requests for data from a cloud-based computing node and then issue one or more tokens to the cloud-based computing node for access to the appropriate storage container. In order to ensure secure access by the computing node and not a malicious user or another entity who may later acquire the node from the legitimate computing node”).
The same motivation to modify KOSTER with VASIREDDY as in the rejection of claim 1, applies. 
Furthermore, KOSTER-VASIREDDY does not teach “forwarding a first plurality of access requests to the non-volatile storages, and receiving a first plurality of packets from the non-volatile storages as respective responses; examining the first plurality of packets to determine if there exists a new malicious attack in the first plurality of access requests”.
In analogous teaching, ROVNIAGUIN teaches “forwarding a first plurality of access requests to the non-volatile storages, and receiving a first plurality of packets from the non-volatile storages as respective responses; ([ROVNIAGUIN, Col. 9 lines 53-63] “FIG. 3A is a flow diagram of a process implemented by the security module for handling client requests in accordance with an aspect of the present disclosure. As shown in FIG. 3A, the process 300 is described from a point when the network traffic management device 110 receives a request from a client device 106 to request a resource, such as a web object, from a server 102 (Block 302). It should be noted, for purposes of describing the processes only, that the network traffic management device 110 is at least operating in a detection mode at the commencement of the process 300 (for example, before or during the A block in FIG. 3A).”) ([ROVNIAGUIN, Col. 10 lines 8-15] “If the security module 210 determines that neither of the client device 106 nor requested resource is deemed as suspicious, the process continues to Block 312, wherein the security module 210 forwards the client request to the server 102 and stores the transaction data in memory 206 (Block 312). The security module 210 thereafter receives the server response from the server 102 (Block 314), wherein the process proceeds to Block B.”) examining the first plurality of packets to determine if there exists a new malicious attack in the first plurality of access requests; ([ROVNIAGUIN, Col. 10 lines 26-34] “FIG. 3B is a flow diagram of a process implemented by the security module for handling server responses in accordance with an aspect of the present disclosure. As shown in FIG. 3B, the security module 210 analyzes the received response from the server 102, whereby the received response includes a response code indicating an invalid transaction (Block 318). The security module 210 stores this information for the client device 106 and requested resource in a memory 206 (Block 320).”) ([ROVNIAGUIN, Col. 10 lines 35-54] “The security module 210 thereafter determines a ratio of error for the client device as well as the requested resource and compares the ratio of error with a predefined threshold value (Block 324). If the security module 210 determines that the ratio of error has not exceeded the predefined threshold, the security module 210 passes the server response to the client device 106 (Block 326). In contrast, if the security module 210 determines that the ratio of error has exceeded the predefined threshold, the security module 210 marks the client device 106 and/or requested resource as suspicious and stores that information in the memory 206 (Block 328). As shown in FIG. 3B, if the security module 210 is in the prevention mode (Block 330), the security module 210 does not send the forward server response to the client device 106 as either/both of the client device 106 and requested resource is considered by the security module 210 as being suspicious. Instead, the security module 210 sends a blocking message to the client device 106 (Block 332).”)
Thus, given the teaching of ROVNIAGUIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of receiving and examining a response by non-volatile storages as taught by ROVNIAGUIN into the teaching of method to detect malicious patterns in cloud storages as taught by KOSTER-VASIREDDY. One of ordinary skill in the art would have been motivated to do so because ROVNIAGUIN recognizes the need secure network devices from attack ([ROVNIAGUIN, Col. 1 lines 53-60] “There are many DDOS and DOS attacks type know which target servers, wherein each type of attack has different parameters which requires different methods of detection and prevention to be employed by network security devices to allow them to be effective. Existing network security devices are not able to distinguish valid client requests from attacks when executing a prevention technique, such as rate limiting for example.”) ([ROVNIAGUIN, Col. 1 lines 64-66, Col. 2 lines 10-14] “In an aspect, a method for a network traffic management device to protect a network from network based attacks is disclosed …… The method comprises preventing the suspicious particular client device or requested resource from being transmitted to the one or more servers when the network traffic management device detects a network attack.”)

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER-VASIREDDY-ROVNIAGUIN, in view of TODD (US-9264441-B2), hereinafter KOSTER-VASIREDDY-ROVNIAGUIN-TODD.
Regarding claim 3, 10, and 17, KOSTER-VASIREDDY-ROVNIAGUIN teaches all limitations of claim 2, 9, and 16. VASIREDDY further teaches “wherein the non-volatile storages comprise a first non-volatile storage and a second non-volatile storage respectively provided to a first logical machine and a second logical machine, wherein the first non-volatile storage and the second non-volatile storage are provisioned as respective virtual storages based on a first data storage of the cloud infrastructure, ([VASIREDDY, para. 0006] “Accordingly, systems and method for arbitrating access to data stored on a persistent storage resource by one or more computing nodes is provided. In one or more examples, a data set can be initially received and stored in a first zone of a persistent data storage resource. In one or more examples, the data stored in the first zone of a persistent data storage resource can be inspected by anti-virus software and encrypted so as to prepare it to be accessible for access by one or more computing resources. Once the data has been encrypted and scanned, the data can be transmitted to a second zone of the persistent data storage resource and placed into a secure container within the second zone of the persistent data storage resource.”) ([VASIREDDY, para. 0007] “In one or more examples, the data can be stored within a container within the second zone of the persistent data storage resource. The second zone of the persistent data storage resource can include a plurality of containers with each container containing the data of a specific client and/or engagement. The second zone of the persistent data storage resource can be configured so that access to the data is only granted on a per container basis. In other words, a computing resource seeking access to a particular data set, can only be granted access to the particular container in which the data needed by the computing resource is stored.”) ([VASIREDDY, para. 0051] “As briefly mentioned above, the computing system 200 can included one or more cloud based or virtual machine-based or Docker container based computing nodes 206. These computing nodes 206 can be provisioned and managed by computing hub 202. In one or more examples, computing hub 202 can create the computing nodes 206 using various public cloud infrastructure platforms such as Amazon Web Services (AWS), Microsoft Azure, and Google Cloud Platform (GCP.)”). 
The same motivation to modify KOSTER with VASIREDDY as in the rejection of claim 1, applies. 
However, KOSTER-VASIREDDY-ROVNIAGUIN does not teach “wherein each of the first logical machine and the second logical machine provides a respective virtual isolated computing machine for execution of applications.”
In analogous teaching, TODD teaches “wherein each of the first logical machine and the second logical machine provides a respective virtual isolated computing machine for execution of applications.” ([TODD, Col. 1 lines 66-67, Col. 2 lines 1-6] “The first embodiment of the present invention is a method for securing a network from zero-day vulnerability exploits by sending packets destined for an internal operating system to a virtual machine emulating the operating system or environment wherein the packets are monitored for errors. Malicious packets can be identified upon the virtual machine's failure, resulting in the creation of a signature for identifying the malicious packet.”).
Thus, given the teaching of TODD, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of executing an application within a virtual environment as taught by TODD into the teaching of method to detect malicious patterns in cloud storages as taught by KOSTER-VASIREDDY-ROVNIAGUIN. One of ordinary skill in the art would have been motivated to do so because TODD recognizes the benefits of using virtual machines. ([TODD, Col. 2 lines 6-10] “The use of virtual machines and monitoring techniques allow for the creation of a security system that can automatically respond to malicious traffic by dynamically creating signatures, thus minimizing the need for user interaction. In addition, the number of false positive threats is minimized as signatures are only created upon the virtual machine's failure.”)


Regarding claim 4, 11, and 18, KOSTER-VASIREDDY-ROVNIAGUIN-TODD teaches all limitations of claim 3, 10, and 17. VASIREDDY further teaches “wherein each of the first logical machine and the second logical machine is a corresponding container of a different cloud.” ([VASIREDDY, para. 0051] “As briefly mentioned above, the computing system 200 can included one or more cloud based or virtual machine-based or Docker container based computing nodes 206. These computing nodes 206 can be provisioned and managed by computing hub 202. In one or more examples, computing hub 202 can create the computing nodes 206 using various public cloud infrastructure platforms such as Amazon Web Services (AWS), Microsoft Azure, and Google Cloud Platform (GCP.) In one or more examples the computing hub 202 can be “cloud agnostic” in that it does not mandate a preference for one cloud infrastructure platform or another. Instead, the computing hub 202 can take various factors into account when choosing which cloud service provider to implement a particular computing node on.”) ([VASIREDDY, para. 0053] “In this way, the computing hub 202 can remain cloud agnostic, and can implement computing nodes 206 across multiple cloud platforms.”).
The same motivation to modify KOSTER with VASIREDDY as in the rejection of claim 1, applies.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KOSTER-VASIREDDY-ROVNIAGUIN-TODD, in view of SUBBARAYAN (US-20170012941-A1), hereinafter KOSTER-VASIREDDY-ROVNIAGUIN-TODD-SUBBARAYAN.
Regarding claim 5, 12, and 19, KOSTER-VASIREDDY-ROVNIAGUIN-TODD teach all limitations of claim 3, 10, and 17. KOSTER further teaches “……. wherein the first number equals a threshold, ([KOSTER, Col. 4 lines 3-7] “When an abnormal activity is detected, for example, based on a threshold that gets smarter over the lifetime of the system, an anomaly flag is set to true at decision block 206.”) ([KOSTER, Col. 4 lines 35-38] “As indicated at a block 218, the pattern is defined and added to the detection algorithm and trained into the model of learned attack patterns and false positives at block 209”) ……. and wherein the common data pattern in the …… requests causing the first number of responses is added to the plurality of malicious patterns upon the conclusion ([KOSTER, Col. 4 lines 6-14] “At block 208, the abnormal pattern is checked against known patterns. If the pattern is known to not be an attack, it is ignored. If the pattern is a known pattern for bad actor activity, it is flagged as an attack. This technique involves machine learning and categorization. One example is through the use of a Naive Bayes classifier. As indicated at a block 209, learned attack patterns and false positives are stored.”) ([KOSTER, Col. 4 lines 35-38] “As indicated at a block 218, the pattern is defined and added to the detection algorithm and trained into the model of learned attack patterns and false positives at block 209.”).
However, KOSTER does not teach specifically an “access request”. Similar to the rejection of claim 1 VASIREDDY teaches “access request”. ([VASIREDDY, para. 0102] “In one or more examples, the vault 906 can receive access requests for data from a cloud-based computing node and then issue one or more tokens to the cloud-based computing node for access to the appropriate storage container. In order to ensure secure access by the computing node and not a malicious user or another entity who may later acquire the node from the legitimate computing node”).
The same motivation to modify KOSTER with VASIREDDY as in the rejection of claim 1, applies. 
Furthermore, KOSTER-VASIREDDY-ROVNIAGUIN-TODD does not teach “wherein the examining comprises checking whether an error code representing problem in data access exists in a first number of responses, ……. wherein the new malicious attack is concluded to be present if the error code exists in the first number of responses”.
In analogous teaching, SUBBARAYAN teaches “wherein the examining comprises checking whether an error code representing problem in data access exists in a first number of responses, ……. wherein the new malicious attack is concluded to be present if the error code exists in the first number of responses.” ([SUBBARAYAN, para. 0126] “FIG. 8 illustrates a method of securing a server or server backend, including in certain embodiments a server backend comprising one or more API servers. It would be understood that the method of FIG. 8 may be implemented by a security server 408 that is in network communication with one or more than one proxies 404 of the type illustrated in FIG. 4.”) ([SUBBARAYAN, para. 0132] “At step 804 the security server analyses information within the received access logs and API characteristics data definitions (and optionally within one or more of received configuration data, session data and security data corresponding to the proxies), and based on such analysis and one or more machine learning algorithms may generate, identify or consolidate information relating to one or more of …… analysis of back end error codes—i.e. analysis of error codes returned by API servers within a server backend in response to an error associated with a client request or message. Exemplary error code metrics may include what is the most frequent error code, how many errors, what can be causing the error (e.g. time, device type, load etc.).”) ([SUBBARAYAN, para. 0172] “The generation of API access logs based on data captured at proxies, streaming of such access logs to one or more security servers, and transmission of anomaly information or indicator of compromise information back from the security servers (or a database associated with one or more security servers) back to the proxies provides efficient security mechanisms for blocking attacks on APIs implemented within one or more API servers within a server backend.”).
Thus, given the teaching of SUBBARAYAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of examining error codes as taught by SUBBARAYAN into the teaching of method to detect malicious patterns in cloud storages as taught by KOSTER-VASIREDDY-ROVNIAGUIN-TODD. One of ordinary skill in the art would have been motivated to do so because SUBBARAYAN the need to identify and detect an indication of a network compromise. ([SUBBARAYAN, para. 0050] “It would be appreciated that receiving access logs and API characteristics data definitions (and optionally configuration data, session data or security data) from across a plurality of proxies within a proxy cluster, enables a security server or cluster of security servers to determine and consolidate metrics, anomalies, indicators of compromise, error codes and blocked connection information with a cluster wide perspective (i.e. across all nodes of the proxy cluster) instead of on a proxy specific basis—which improves the results of data analysis and for better identification of indicators of compromise.”).

Regarding claim 6 and 13, KOSTER-VASIREDDY-ROVNIAGUIN-TODD-SUBBARAYAN teach all limitations of claim 5 and 12. KOSTER further teaches “wherein the examining is performed using AI/ML.” ([KOSTER, Col. 4 lines 9-12] “If the pattern is a known pattern for bad actor activity, it is flagged as an attack. This technique involves machine learning and categorization. One example is through the use of a Naive Bayes classifier.”) ([KOSTER, Col. 4 lines 35-38] “As indicated at a block 218, the pattern is defined and added to the detection algorithm and trained into the model of learned attack patterns and false positives at block 209”).

Regarding claim 20, KOSTER-VASIREDDY-ROVNIAGUIN-TODD-SUBBARAYAN teach all limitations of claim 19. Furthermore, this claim recites features similar to those in claim 6 and 7. Therefore, claim 20 is rejected in a similar manner as in the rejection of claim 6 and 7. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MARGEL (US-20200097676-A1): This prior art teaches of a method for protecting information from databases includes a web application firewall and a database activity monitor. According to one aspect, a web gateway receives a request from a client device and provides the request to an application server to query a database. The web gateway receives sensitive data information describing requested data output by the database. The sensitive data information may include, for example, hints for detecting a type or structure of sensitive data output by the database. Additionally, the web gateway receives response data from the application server. The web gateway identifies sensitive data within the response data based on the sensitive data information. The web gateway protects the sensitive data to be provided to the client device using one or more data protection operations, which may include alerts, blocking policies, masking, or anomaly detection using machine learning algorithms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434